Pee Cueiam,
The question presented by the facts set forth in the case stated ” is whether the orphans’ court sale, made more than five years after the death of the intestate, for the payment of his debts, vested in the purchaser at said sale a good and marketable title to the land in question. The learned president of the common pleas held that it did, and judgment was accordingly entered'in favor of the plaintiffs. For reasons given by him, this was so clearly right that further discussion of the question is unnecessary.
The judgment is therefore affirmed on his opinion.